DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 03/07/2022.  The applicant(s) amended claims 1, 4, 6, 8, 11, 13, 15, 18, and 19. Claims 7, 14, and 20 have been canceled. Claims 21-23 have been added.

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive.  

Regarding the independent claims, the Applicant argues, “More importantly, whereas Applicants’ claim 1 has been amended to make it clear that the first text-based probability that is determined is based on a number of text items included in the first subset of text items relative to the number of text items in the set of text items. Nowhere does Chao describe this concept.” (Remarks: pg. 12) The Examiner respectfully disagrees.
Considering the prior art as a whole, Chao teaches assigning probabilities for a language based on past interactions with text platforms (par. 0017; ‘Further, the user profile of a user can optionally have one or more corresponding probabilities assigned to each of the candidate languages. The one or more probabilities for a language, for the user profile of the user, can be based on past usage of that language by the user for past interactions with an automated assistant and/or past interactions with other platforms (e.g., email platforms, messaging platforms, and/or search platforms).’). Probabilities for a language based on past usage of that language, as taught by Chao, are based on a number of text items included in a subset of text items relative to a number of text items in a set of text items. Therefore, the arguments are not persuasive.

Claim Rejections - 35 USC § 103
Claim(s) 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US 20190318735 A1) in view Muralidharan et al. (US 20170337263 A1).

Regarding claim 1, Chao teaches:
“gathering a set of text items associated with a first user, the set of text items including individual text items posted to an online service that have been accessed by the first user through use of the online service” (par. 0022; ‘For example, a computing device that includes an automated assistant interface can also host an email application that includes emails written in a particular language. The automated assistant can acknowledge the particular language (e.g., French) and confirm that the user would prefer to interact with the automated assistant using that particular language when operating the computing device, the application, and/or any other device or module that can be associated with the automated assistant.’ Accessing emails reads on gathering a set of text items posted to an online service (‘email platform’).; par. 0067; ‘For example, contextual data identified by a user profile can identify a contact with which the user communicates with through the automated assistant by employing the automated assistant to compose messages to be sent to the contact. Initially, a user profile can identify a particular language that has a first confidence score when composing messages. However, if the user subsequently directs the automated assistant to compose a message for the contact in another language, a second confidence score, that is associated with the other language and a context of sending a message to the 
“determining a first subset of text items from the set of text items that include a first language” (par. 0079; ‘Application data 310 can be provided by the application 308 for use by the automated assistant 314 with permission from the user. In some implementations, the application data 310 can indicate languages that the user prefers to interact with when operating their computing device 306. As one non-limiting example, the application data 310 can indicate that the user 320 provided an input to the application 308 using a first language (e.g., English), and selected content that was provided in a second language (e.g., Swahili).’);
“determining a second subset of text items from the set of text items that include a second language that is different than the first language” (par. 0079; ‘Application data 310 can be provided by the application 308 for use by the automated assistant 314 with permission from the user. In some implementations, the application data 310 can indicate languages that the user prefers to interact with when operating their computing device 306. As one non-limiting example, the application data 310 can indicate that the user 320 provided an input to the application 308 using a first language (e.g., English), and selected content that was provided in a second language (e.g., Swahili).’);
“determining, based on a number of text items included in the first subset of text items relative to the number of text items in the set of text items, a first text-based probability score for the first user, the first text-based probability score indicating a probability that the first user speaks the first language” (par. 0009; ‘Performing the speech recognition using the speech recognition model for a first of the two particular 
“determining, based on a number of text items included in the second subset of text items relative to the number of text items in the set of text items, a second text-based probability score for the first user, the second text-based probability score indicating a probability that the first user speaks the second language based on the set of text items associated with the first user” (par. 0009; ‘Performing the speech recognition using the speech recognition model for a second of the two particular languages can result in corresponding second text, in the second language, and optionally a second measure that indicates a likelihood that the second text is representative of the given spoken utterance.’; par. 0017; ‘For example, the user profile of a user can include candidate languages based on past interactions of the user with the automated assistant (and/or other platforms) using those candidate languages. Further, the user profile of a user can optionally have one or more corresponding probabilities assigned to each of the candidate languages. The one or more 
“determining, based on the text-based user profile data, a first profile-based probability score for the first user, the first profile-based probability score indicating a probability that the first user speaks the first language” (par. 0008; ‘As another particular example, two particular languages, of three or more candidate languages assigned to the user profile, can have corresponding assigned probability metrics, for one or more current contextual parameters, where the probability metrics each indicate at least a threshold likelihood of a corresponding one of the two particular languages being spoken by the given user.’; par. 0017; ‘For example, the user can provide an explicit natural language input such as, "My name is Chris and I speak English," in order to cause the automated assistant to set the English language in the user profile as a most probable language for the user to speak in when communicating with the automated assistant.’);
“determining, based on the text-based user profile data, a second profile-based probability score for the first user, the second profile-based probability score indicating a 
“determining a first aggregated probability score for the first user based on the first text-based probability score and the first profile-based probability score” (par. 0010; ‘In such an example, the second text can be selected in lieu of the first based on consideration of both the measures that indicate the likelihoods that the first and second texts are representative of the given spoken utterance, and the probability metrics for the first and second languages.’);
“determining a second aggregated probability score for the first user based on the second text-based probability score and the second profile-based probability score” (par. 0010; ‘In such an example, the second text can be selected in lieu of the first based on consideration of both the measures that indicate the likelihoods that the first and second texts are representative of the given spoken utterance, and the probability metrics for the first and second languages.’);
“determining that the first aggregated probability score is greater than the second aggregated probability score” (par. 0010; ‘For instance, a score for the first text can be 
“in response to determining that the first aggregated probability score is greater than the second aggregated probability score, assigning the first language as a primary language of the first user” (par. 0044; ‘The method can further include causing, based on the other first score and the second score, additional audio data to be processed according to a language selected from at least the first language and the second language.’).
However, Chao does not expressly teach:
“gathering a set of text items associated with a first user, the set of text items including individual text items posted to a feed of an online service by other users of the online service and that have been interacted with by the first user through use of the online service”;
“gathering, from a user profile od the first user, text-based user profile data describing a nationality and residence of the first user, the user profile of the first user being associated with an account of the online service.”
Muralidharan teaches:
“gathering a set of text items associated with a first user, the set of text items including individual text items posted to a feed of an online service by other users of the online service and that have been interacted with by the first user through use of the online service” (par. 0015; ‘Such past activity data may include data recording the language(s) of articles accessed by the user through the user's social network feed.’);
, from a user profile od the first user, text-based user profile data describing a nationality and residence of the first user, the user profile of the first user being associated with an account of the online service” (par. 0027; ‘Any number and type of language features may be retrieved (210) and identified (220) by embodiments of the present disclosure, such as a country (or other geographical region) of origin of the user, a country (or other geographical region) of residence of the user, a language used in the profile of the user, a field of study for the user, an industry associated with the user, a skill of the user, a language used in an interface to the social network by the user (such as in the user's biography, emails and chats involving the user, etc.), as well as other features.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chao’s method of calculating probability metrics for language by incorporating Muralidharan’s method of retrieving language features in order to present content in different language (Muralidharan: par. 0004).

Regarding claims 8 and 15, Chao teaches:
“gathering a set of text items associated with a first user, the set of text items including individual text items posted to an online service that have been accessed by the first user through use of the online service” (par. 0022; ‘For example, a computing device that includes an automated assistant interface can also host an email application that includes emails written in a particular language. The automated assistant can acknowledge the particular language (e.g., French) and confirm that the user would prefer to interact with the automated assistant using that particular language when 
“determining a first subset of text items from the set of text items that include a first language” (par. 0079; ‘Application data 310 can be provided by the application 308 for use by the automated assistant 314 with permission from the user. In some implementations, the application data 310 can indicate languages that the user prefers to interact with when operating their computing device 306. As one non-limiting example, the application data 310 can indicate that the user 320 provided an input to the application 308 using a first language (e.g., English), and selected content that was provided in a second language (e.g., Swahili).’);
“determining a second subset of text items from the set of text items that include a second language that is different than the first language” (par. 0079; ‘Application data 310 can be provided by the application 308 for use by the automated assistant 314 with 
“determining, based on a number of text items included in the first subset of text items relative to a number of text items in the set of text items, a first text-based probability score for the first user, the first text-based probability score indicating a probability that the first user speaks the first language” (par. 0009; ‘Performing the speech recognition using the speech recognition model for a first of the two particular languages can result in corresponding first text, in the first language, and optionally a first measure that indicates a likelihood that the first text is representative of the given spoken utterance.’; par. 0017; ‘Further, the user profile of a user can optionally have one or more corresponding probabilities assigned to each of the candidate languages. The one or more probabilities for a language, for the user profile of the user, can be based on past usage of that language by the user for past interactions with an automated assistant and/or past interactions with other platforms (e.g., email platforms, messaging platforms, and/or search platforms).’; par. 0067; ‘Initially, a user profile can identify a particular language that has a first confidence score when composing messages.’);
“determining, based on a number of text items included in the second subset of text items relative to a number of text items in the set of text items, a second text-based probability score for the first user, the second text-based probability score indicating a items associated with the first user” (par. 0009; ‘Performing the speech recognition using the speech recognition model for a second of the two particular languages can result in corresponding second text, in the second language, and optionally a second measure that indicates a likelihood that the second text is representative of the given spoken utterance.’; par. 0017; ‘For example, the user profile of a user can include candidate languages based on past interactions of the user with the automated assistant (and/or other platforms) using those candidate languages. Further, the user profile of a user can optionally have one or more corresponding probabilities assigned to each of the candidate languages. The one or more probabilities for a language, for the user profile of the user, can be based on past usage of that language by the user for past interactions with an automated assistant and/or past interactions with other platforms (e.g., email platforms, messaging platforms, and/or search platforms).’ The candidate languages and the corresponding probabilities based on past interactions with other platforms reads on the second text-based probability score; par. 0067; ‘However, if the user subsequently directs the automated assistant to compose a message for the contact in another language, a second confidence score, that is associated with the other language and a context of sending a message to the contact, can be increased above the first confidence score.’);
“determining, based on the text-based user profile data, a first profile-based probability score for the first user, the first profile-based probability score indicating a probability that the first user speaks the first language” (par. 0008; ‘As another particular example, two particular languages, of three or more candidate languages assigned to 
“determining, based on the text-based user profile data, a second profile-based probability score for the first user, the second profile-based probability score indicating a probability that the first user speaks the second language” (par. 0008; ‘As another particular example, two particular languages, of three or more candidate languages assigned to the user profile, can have corresponding assigned probability metrics, for one or more current contextual parameters, where the probability metrics each indicate at least a threshold likelihood of a corresponding one of the two particular languages being spoken by the given user.’; par. 0017; ‘As another example, the user can provide an explicit natural language input such as, "I speak English and Spanish" in order to cause the automated assistant to set both the English language and the Spanish language as candidate languages for the user in his/her user profile.’);
“determining a first aggregated probability score for the first user based on the first text-based probability score and the first profile-based probability score” (par. 0010; ‘In such an example, the second text can be selected in lieu of the first based on consideration of both the measures that indicate the likelihoods that the first and second 
“determining a second aggregated probability score for the first user based on the second text-based probability score and the second profile-based probability score” (par. 0010; ‘In such an example, the second text can be selected in lieu of the first based on consideration of both the measures that indicate the likelihoods that the first and second texts are representative of the given spoken utterance, and the probability metrics for the first and second languages.’);
“determining that the first aggregated probability score is greater than the second aggregated probability score” (par. 0010; ‘For instance, a score for the first text can be based on 70% and 65% (e.g., a score of 0.455 based on 0.7*0.65) and a score for the second text can be based on 80% and 30% (e.g., a score of 0.24 based on 0.8*0.3), and the first text selected based on having the higher score.’); and
“in response to determining that the first aggregated probability score is greater than the second aggregated probability score, assigning the first language as a primary language of the first user” (par. 0044; ‘The method can further include causing, based on the other first score and the second score, additional audio data to be processed according to a language selected from at least the first language and the second language.’).
However, Chao does not expressly teach:
“gathering a set of text items associated with a first user, the set of text items including individual text items posted to a feed of an online service by other users of the online service and that have been interacted with by the first user through use of the online service”; and
“gathering, from a user profile of the first user, text-based user profile data describing a nationality and residence of the first user, the user profile of the first user being associated with an account of the online service”
Muralidharan teaches:
“gathering a set of text items associated with a first user, the set of text items including individual text items posted to a feed of an online service by other users of the online service and that have been interacted with by the first user through use of the online service” (par. 0015; ‘Such past activity data may include data recording the language(s) of articles accessed by the user through the user's social network feed.’);
“gathering, from a user profile of the first user, text-based user profile data describing a nationality and residence of the first user, the user profile of the first user being associated with an account of the online service” (par. 0027; ‘Any number and type of language features may be retrieved (210) and identified (220) by embodiments of the present disclosure, such as a country (or other geographical region) of origin of the user, a country (or other geographical region) of residence of the user, a language used in the profile of the user, a field of study for the user, an industry associated with the user, a skill of the user, a language used in an interface to the social network by the user (such as in the user's biography, emails and chats involving the user, etc.), as well as other features.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chao’s method of calculating probability metrics for 

Regarding claims 2 (dep. on claim 1), 9 (dep. on claim 8), and 16 (dep. on claim 15), the combination Chao in view of Muralidharan further teaches:
“after assigning the first language as the primary language of the first user, selecting a content item in the first language” (Chao: par. 0036; ‘Furthermore, causing the automated assistant to provide responsive content that is determined based on the processing of the subsequent portion using the selected speech recognition model can include: causing, based on selecting the first text in the first language, the automated assistant to provide responsive content that is determined based on the first text in the language.’); and
“causing the content item to be presented on a client device of the first user” (Chao: par. 0036; ‘Furthermore, causing the automated assistant to provide responsive content that is determined based on the processing of the subsequent portion using the selected speech recognition model can include: causing, based on selecting the first text in the first language, the automated assistant to provide responsive content that is determined based on the first text in the language.’).

Regarding claims 3 (dep. on claim 1), 10 (dep. on claim 8), and 17 (dep. on claim 15), the combination Chao in view of Muralidharan further teaches:
“after assigning the first language as the primary language of the first user, selecting at least one recommended response in the first language” (Chao: par. 0036; 
“causing the at least one recommended response to be presented on a client device of the first user” (Chao: par. 0036; ‘Furthermore, causing the automated assistant to provide responsive content that is determined based on the processing of the subsequent portion using the selected speech recognition model can include: causing, based on selecting the first text in the first language, the automated assistant to provide responsive content that is determined based on the first text in the language.’).

Regarding claims 4 (dep. on claim 1), 11 (dep. on claim 8), and 18 (dep. on claim 15), the combination Chao in view of Muralidharan further teaches:
“determining a third text-based probability score for the first user, the third text-based probability score indicating a probability that the first user speaks the first language and the second language based on the text associated with the first user” (Chao: par. 0104; ‘In some implementations, when two or more scores are the same or substantially similar, additional context can be considered in order to further distinguish the scores and select a suitable language model. For example, if the event is associated with contacts that the user has previously communicated with using a particular language, the user profile can identify one or more of the contacts in order to 
“determining a third profile-based probability score for the first user, the third profile-based probability score indicating a probability that the first user speaks the first language and the second language based on the text-based user profile data of the first user” (Chao: par. 0104; ‘In some implementations, when two or more scores are the same or substantially similar, additional context can be considered in order to further distinguish the scores and select a suitable language model. For example, if the event is associated with contacts that the user has previously communicated with using a particular language, the user profile can identify one or more of the contacts in order to determine additional scores to consider. The additional scores can be combined with the previously considered scores, and a language model associated with the highest score can be selected for pre-emptively activating.’); and
“determining a third aggregated probability score for the first user based on the third text-based probability score and the third profile-based probability score” (Chao: par. 0104; ‘In some implementations, when two or more scores are the same or substantially similar, additional context can be considered in order to further distinguish the scores and select a suitable language model. For example, if the event is associated with contacts that the user has previously communicated with using a particular language, the user profile can identify one or more of the contacts in order to determine additional scores to consider. The additional scores can be combined with 

Regarding claims 5 (dep. on claim 4), 12 (dep. on claim 11), and 18 (dep. on claim 15), the combination Chao in view of Muralidharan further teaches:
“determining that the third aggregated probability score is greater than the first aggregated probability score” (Chao: par. 0104; ‘The additional scores can be combined with the previously considered scores, and a language model associated with the highest score can be selected for pre-emptively activating.’); and
“in response to determining that the third aggregated probability score is greater than the first aggregated probability score, assigning the second language as a secondary language of the first user” (Chao: par. 0104; ‘The additional scores can be combined with the previously considered scores, and a language model associated with the highest score can be selected for pre-emptively activating.’).

Regarding claims 6 (dep. on claim 1), 13 (dep. on claim 8), and 19 (dep. on claim 15), the combination Chao in view of Muralidharan further teaches:
“wherein the text associated with the first user includes text authored by the first user and text read by the first user” (Chao: par. 0006; ‘Some implementations described herein can utilize various techniques to select only a subset of languages to utilize in speech recognition of a given spoken utterance of a given user.’).

claim 23 (dep. on claim 15), the combination Chao in view of Muralidharan further teaches:
“when determining the first and second text-based probability scores, weighting a contribution of an interaction with the text item by the first user based on a duration of the interaction with the text item, for each text item in the set of text items interacted with by the first user through use of the online service” (M: par. 0034; ‘The multiple language features may be weighted, as may other criteria (such as activity data) to determine the affinity score. For example, many new social network users (or infrequent users) may have little or no activity data, and the system may accordingly weight the limited activity data of a user differently (e.g., lower) than the weighting given to language features identified from the user's profile.’).

Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

After further search and consideration, the Examiner deems the prior art of record, whether taken alone or in combination, fails to teach, inter alia, “wherein determining the first text-based probability score and determining the second text-based probability score comprises: for each text item in the set of text items interacted with by .
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658